[Cite as State v. George, 2019-Ohio-2548.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case Nos. 2019 CA 00002, 2019 CA
JAMES CURTIS GEORGE                                00003, and 2019 CA 00004

        Defendant-Appellant
                                                   OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case Nos. 18 CRB 654, 18 TRD 3224 A &
                                               B, 18 TRD 11521

JUDGMENT:                                      Affirmed in Part; Reversed in Part



DATE OF JUDGMENT ENTRY:                         June 25, 2019



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

DANIEL E. COGLEY                               JAMES CURTIS GEORGE
ASSISTANT PROSECUTOR                           PRO SE
123 East Chestnut Street                       1012 East Sixth Street
Lancaster, Ohio 43130                          Lancaster, Ohio 43130
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004                2

Wise, J.

        {¶1}   Appellant James Curtis George appeals from his misdemeanor convictions

in the Municipal Court of Fairfield County (hereinafter “trial court”). Appellee is the State

of Ohio. The relevant facts leading to this consolidated appeal are as follows.

                   Trial Court Case No. 18 CRB 654 / Appellate No. 19-CA-2

        {¶2}   On March 27, 2018, a sheriff’s deputy from the Fairfield County Sheriff's

Department, having observed appellant depart from a driveway the officer was watching,

attempted to make a traffic stop of appellant while he was driving on Wheeling Road in

Pleasant Township, Fairfield County, Ohio. As a result of appellant’s subsequent actions,

the Sheriff’s Department filed a complaint on April 2, 2018 alleging failure to comply with

the order or signal of a police officer, in violation of R.C. 2921.331(B). A warrant for

appellant’s arrest was issued on the same day.

        {¶3}   On or about November 26, 2018, appellant entered a plea of not guilty and

made a demand for trial.

                Trial Court Case No. 18 TRD 3224 A & B / Appellate No. 19-CA-3

        {¶4}   Also on March 27, 2018, the same deputy cited appellant for operating a

motor vehicle without a valid driver’s license (R.C. 4510.12(A)(1)), specifically under an

expired license (R.C. 4510.12(C)(2)). The citation was filed with the trial court on April 2,

2018.

        {¶5}   On or about November 26, 2018, appellant entered a plea of not guilty and

made a demand for trial. The trial court treated the citation as involving two counts.
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004                 3

                 Trial Court Case No. 18 TRD 11521 / Appellate No. 19-CA-4

       {¶6}   On or about November 10, 2018, the deputy again cited appellant for

operating a motor vehicle without a valid driver’s license (R.C. 4510.12(A)).

       {¶7}   On or about November 26, 2018, appellant entered a plea of not guilty and

made a demand for trial.

                                       Court Proceedings

       {¶8}   The trial to the court went forward on January 16, 2019. On each of the four

counts, appellant was found guilty and ordered to pay a fine of $25.00. The court also

ordered: “No driving unless valid and insured.” Final Judgment Entry at 1. Appellant was

also sentenced to two years of non-reporting probation. Id. at 2. In case 18 CRB 654,

appellant was further sentenced to 30 days in jail, with all 30 days suspended. Id. at 2.

       {¶9}   On January 17, 2019, appellant filed a pro se notice of appeal as to all three

cases (representing four counts total). He herein raises the following two Assignments of

Error in this consolidated appeal:

       {¶10} “I. THE LOWER COURT NEVER HAD JURISDICTION TO ADJUDICATE

THIS MATTER.

       {¶11} “II. EVEN ASSUMING THE LOWER COURT DID HAVE JURISDICTION,

MR. GEORGE DID NOT COMMIT ANY OFFENSES NOR DID THE LOWER COURT

FOLLOW PROPER PROCEDURES.”

                                                I.

       {¶12} In his First Assignment of Error, appellant maintains the trial court lacked in

personam jurisdiction and subject matter jurisdiction in these matters. We disagree.
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004                 4


       {¶13} “The judicial power of the state is vested in a supreme court, courts of

appeals, courts of common pleas and divisions thereof, and such other courts inferior to

the supreme court as may from time to time be established by law.” Ohio Constitution,

Article IV, Section 1.

       {¶14} The Ohio General Assembly has established the Fairfield County Municipal

Court, Lancaster, Ohio, under R.C. 1901.01(A) and R.C. 1901.02(A)(20)/(B).

       {¶15} “[A] municipal court's jurisdiction in criminal matters is statutorily defined as

‘territorial,’ and R.C. Chapter 1901 does not attempt to distinguish between jurisdiction of

the subject matter, jurisdiction of the person, and venue.” State v. Brown, 90 Ohio App. 3d
674, 687, 630 N.E.2d 397 (1993). “Pursuant to R.C. 1901.20(A)(1), a municipal court is

authorized to adjudicate alleged violations of any misdemeanor committed within the

limits of its territory.” State v. Davis, 2nd Dist. Montgomery No. 19540, 2003-Ohio-4584,

¶ 17; State v. Smith, 5th Dist. Muskingum No. CT2017-0066, 2018-Ohio-5121, ¶ 21.

       {¶16} We note the General Assembly has designated the offenses, as charged in

these cases, to be misdemeanors. See R.C. 2921.331; R.C. 4510.12. Appellant does not

herein dispute that he was, physically speaking, the operator of the vehicles involved in

the aforementioned charges.

       {¶17} Appellant first alleges, in regard to the issue in personam jurisdiction, that

Appellee State of Ohio is a “privately held government corporation,” to which he has never

had “any connection.” Appellant’s Brief at 2. In support, he has attached a copy of what

appears to be a webpage from an online directory stating that the State of Ohio is a

“privately held company” located in Columbus, “established in 2012 and incorporated in
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004                 5


Ohio.” Appellant’s Exhibit A. We find this item does not constitute a valid citation to legal

authority by appellant for purposes of App.R. 16(A)(7).

       {¶18} In regard to subject matter jurisdiction, appellant makes the vague and

unsupported claim that Ohio’s form of government is “administrative, with no connection

to [him].” Appellant’s Brief at 3. Otherwise, his several case law citations go only to

general principles of jurisdiction. As referenced supra, App.R. 16(A)(7) requires that an

appellant's brief include “[a]n argument containing the contentions of the appellant with

respect to each assignment of error presented for review and the reasons in support of

the contentions, with citations to the authorities, statutes, and parts of the record on which

appellant relies.”

       {¶19} Appellant’s present arguments challenging the jurisdiction of the trial court

are found to be without merit.

       {¶20} Appellant’s First Assignment of Error is overruled.

                                                 II.

       {¶21} In his Second Assignment of Error, appellant contends that (1) the charges

against him were not proved and (2) the trial court failed to follow proper procedures.

       {¶22} The bulk of appellant’s arguments are based on his assertions that the

deputy’s pursuit had been called off by a supervising sergeant, and that appellant was

not engaged in activity on public roads for which a license is required. He also asserts the

trial court did not afford him the opportunity to request a jury trial.1 We find we are unable



1   Appellant also presents the claim, with no developed arguments, that the trial court
failed to rule on certain pretrial motions. However, as a general rule, when a trial court
fails to rule upon a pretrial motion, it may be presumed that the court overruled it. Ohio
Receivables, L.L.C. v. Durunner, 5th Dist. Delaware No. 13 CAG 03 0017, 2013–Ohio–
5514, ¶ 29.
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004               6


to properly address these claims in the absence of a trial transcript. It is an appellant's

duty to ensure that the record is properly preserved for review. See State v. Hendershot,

5th Dist. Licking No. 99CA102, 2001 WL 46235, citing Rose Chevrolet, Inc. v. Adams

(1988), 36 Ohio St. 3d 17, 19, 520 N.E.2d 564. In the absence of those parts of the record

necessary to demonstrate error, this Court must presume regularity in the proceedings

below. State v. Huffman, 9th Dist. Lorain No. 09CA009585, 2011-Ohio-397, ¶ 7, citing

Knapp v. Edwards Laboratories (1980), 61 Ohio St. 2d 197, 199.

      {¶23} In his reply brief, appellant urges that the audio/video disc of the trial court

proceedings he has provided in the record is preferable to a transcript. However, App.R.

9 was amended in July 2011 to provide that a transcript is required for the record on

appeal and that a video recording of the trial court proceedings is no longer adequate.

See State v. DiBiase, 11th Dist. Lake No. 2013-L-040, 2013-Ohio-5830, ¶ 12.

      {¶24} Nonetheless, in reviewing the judgment entry under appeal, this Court sua

sponte finds that the trial court committed plain error in convicting and sentencing

appellant to both counts under case number 18 TRD 3224 A & B. Specifically, we find

R.C. 4510.12(C)(2), for purposes of the present circumstances, does not create a

separate offense of which an offender may be convicted; instead, it establishes the

penalty for having an expired license under R.C. 4510.12(A). See State v. Thompson,

2nd Dist. Montgomery No. 25658, 2013-Ohio-4825, f.n. 2. Accordingly, appellant’s

conviction and sentence for violating R.C. 4510.12(C)(2) (only) is hereby ordered

vacated. Otherwise, appellant’s Second Assignment of Error is overruled under the rule

of Knapp.
Fairfield County, Case Nos. 2019 CA 00002, 2019 CA 00003, and 2019 CA 00004           7


      {¶25} For the reasons stated in the foregoing opinion, the judgments of the

Municipal Court of Fairfield County, Ohio, are hereby affirmed in appellate case numbers

19 CA 2 and 19 CA 4, and affirmed in part and reversed in part in appellate case number

19 CA 3.


By: Wise, J.

Hoffman, P. J., and

Baldwin, J., concur.



JWW/d 0604